Citation Nr: 1232648	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  07-30 157	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including tendonitis, vesicular tinea pedis, and onychomycosis.

2.  Entitlement to service connection for an anal disorder, including hemorrhoids, pruritus ani, and irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating higher than 10 percent for a low back disorder, specifically, for low back pain with facet arthropathy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to April 1998.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral foot disorder, a low back disorder, and an anal disorder, to include hemorrhoids.

In August 2010, as support for his claims, the Veteran testified at a videoconference hearing before a Veterans Law Judge who is no longer employed by the Board, since having retired.  Consequently, the Veteran was advised of this and informed that he could have another hearing before a different Veterans Law Judge that would ultimately decide his appeal.  He declined this opportunity for another hearing, however.

The Veterans Law Judge of the Board who had presided over the Veteran's hearing issued a decision in October 2010 denying his claim for service connection for a bilateral foot disorder and remanding his claims for low back and anal disorders to the RO via the Appeals Management Center (AMC) for additional development.

The Veteran appealed the portion of the Board's October 2010 decision denying his claim for service connection for a bilateral foot disorder to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  And in an August 2011 Order, granting a Joint Motion, the Court partially vacated the Board's decision to the extent it had denied this claim for a bilateral foot disorder.  The Court remanded this claim to the Board further development and readjudication in compliance with the instructions in the Joint Motion.  This includes considering whether service connection is warranted for tendonitis, vesicular tinea pedis, and onychomycosis.


Meanwhile, in October 2011, the AMC granted the claim for service connection for a low back disorder, specifically, for low back pain with facet arthropathy, and assigned an initial 10 percent rating for this disability retroactively effective from August 9, 2004, the date of receipt of this claim.  In November 2011, in response, the Veteran submitted a timely Notice of Disagreement (NOD) requesting a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  But as his accredited representative pointed out in a July 2012 informal brief, the Veteran has not been provided a Statement of the Case (SOC) concerning this downstream claim for a higher initial rating for his low back disorder.  So the Board is remanding this claim to the RO via the AMC to provide him this required SOC concerning this downstream claim and to give him an opportunity, in response, to complete the steps necessary to perfect his appeal of this downstream claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  Manlincon v. West, 12 Vet. App. 238 (1999).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of the award when the disability may have been more severe than at others).

In April and July 2012, additional evidence in support of the Veteran's claims was submitted, primarily consisting of recent VA outpatient records concerning treatment for his claimed disabilities.  In the July 2012 informal brief, his accredited representative indicated they were waiving the right to have the RO or AMC initially consider this additional evidence. 38 C.F.R. §§ 20.800, 20.1304. 

Since, however, like the claim for a higher initial rating for the low back disorder, the remaining claims for service connection for bilateral foot and anal disorders require further development before being readjudicated, the Board also is remanding these other claims.



REMAND

In the August 2011 Joint Motion, the parties agreed that during the August 2010 videoconference hearing before the Board, the presiding Veterans Law Judge did not fully explain and then consider the Veteran's claim of entitlement to service connection for tendonitis.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with this regulation.  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This claim of entitlement to service connection for tendonitis was construed from statements in the Veteran's September 2007 Substantive Appeal.  The parties cited the diagnoses of tendonitis during service and since has reason to consider this claim as part of this appeal, also supported by the Veteran's testimony that he had had tendonitis since service, so during the intervening years since the initial diagnosis of this condition during his service.  Realizing, then, that he had referenced this tendonitis as specifically associated with his bilateral foot disorder, the parties agreed it resultantly is incumbent on the Board to adjudicate his claim of entitlement to service connection for tendonitis.

VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court has jurisdiction by virtue of an NOD that satisfies the Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).



The parties also agreed in the Joint Motion that the Board's October 2010 decision denying service connection for a bilateral foot disorder was made in violation of Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  According to the Joint Motion, the Board's decision concluded service connection was not warranted for vesicular tinea pedis or onychomycosis since the Veteran's alleged foot pain and fungal conditions were inconsistent these diagnoses.  But in so concluding, the Board had failed to provide medical support for such a finding violating Colvin, in turn requiring readjudication of this claim and obtaining adequate support for any medical determinations made.

In readjudicating this claim, there also has to be consideration of whether the Veteran had a pre-existing foot disorder when entering service and, if he did, whether it was aggravated during or by his service beyond its natural progression.  His service treatment records (STRs) show he had mild pes planus, i.e., flat feet, as of January 1993, so prior to beginning his military service in July 1993.  Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence indicates the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  And, in that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).


Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a mere intermittent or temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated the disability so that it is no more disabling than it was at entry into service.  

If however an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability was due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Independent medical evidence generally is needed to support a finding that a 
pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability during service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Pes planus (flat feet) is often congenital or developmental, but also other times due to trauma, so post-traumatic.  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the 

disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel indicated that support for this position could be found in VA's regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities (Rating Schedule).

Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether his condition is a congenital or developmental "disease" or "defect."  See id; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a "disease", an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If the claimed disorder instead is a "defect", an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

So to obtain medical opinions concerning these determinative issues and, in the process, comply with the Court's Order granting the joint motion to vacate the Board's prior decision denying this claim, the Board is remanding this claim to obtain this necessary medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).


Further, in light of the direction from the parties to adjudicate this claim for service connection for a bilateral foot disorder as inclusive of tendonitis, vesicular tinea pedis, and onychomycosis, the Board has made this adjustment in the characterization of this claim.  So the Board will consider these claims together, as one.  In addition, consistent with the holdings in both Colvin and McLendon, the Board concludes these conditions are inextricably intertwined in the sense they all relate to the same claim and require that the Board obtain a medical nexus opinion regarding their etiologies, but especially in terms of whether they were caused or aggravated (if pre-existing) by the Veteran's military service.

Also in the Board's October 2010 decision, the claims of service connection for a low back disorder and an anal disorder, including hemorrhoids, were remanded, so not decided.  Concerning first the claim for service connection for an anal disorder, the Veteran's STRs (he had service from July 1993 to April 1998) show treatment for "an anal itch" along with pruritus, idiopathic proctitis, and IBS.  Post-service records dating from late 2004 show a history of and treatment for hemorrhoids.  The Board resultantly remanded this claim for a medical nexus opinion to assist in determining whether the claimed anal disorder, including the hemorrhoids and anal fissure, were related or attributable to his military service or dated back to his service.

In February 2011, a VA medical examination of his rectum and anus resultantly was performed by a certified nurse practitioner.  The physical examination noted a history of hemorrhoids, but no current hemorrhoids.  After review of the claims file the examiner concluded it was less likely than not the Veteran's hemorrhoids and anal fissure were caused by or a result of his military service.  Part of the reasoning was that he did not have a diagnosis of hemorrhoids and anal fissure in service.  
He had a diagnosis of "pruritus ani" in service, but the cause was not stated in his medical records.  The examiner also pointed out that the Veteran's post-service VA treatment records did not list a diagnosis of pruritus ani, and that hemorrhoids were diagnosed by history only (so meaning he had had them in the past, but not currently).  The examiner then provides medical literature definitions and common causes of "pruritus ani" and hemorrhoids.

In the July 2012 informal brief, the Veteran's accredited representative points out that the VA examiner did not offer an opinion on whether the pruritus ani diagnosed in service was the same condition as the Veteran had reported after service.  And while not specifically a question that was requested to be addressed in the Board's October 2010 remand, it is important to acknowledge that, contrary to the VA examiner's statement, there indeed is a post-service diagnosis of hemorrhoids and an anal fissure that were not mentioned or considered by the examiner.  This is especially important since, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court determined that an examination was inadequate where the examiner did not comment on the Veteran's report of injury in service and, instead, relied on the absence of evidence in his STRs to provide a negative opinion.  Therefore, a supplemental medical nexus opinion is needed to better assist in determining whether there is any etiological relationship or correlation between the anal conditions noted during the Veteran's military service and those noted since.

Finally, as mentioned in the INTRODUCTION, in October 2011 the AMC granted service connection for a low back disorder, namely, for low back pain with facet arthropathy, and assigned an initial 10 percent rating for this disability retroactively effective from August 9, 2004, the date of receipt of this claim.  In November 2011, in response, the Veteran submitted a timely NOD to initiate an appeal for an initial rating higher than 10 percent for this low back disorder.  He has not been provided an SOC concerning this "downstream" claim, however, or given an opportunity in response to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (e.g., VA Form 9 or equivalent statement).  So the Board has to remand this claim to the RO via the AMC, rather than merely refer it.  Manlincon, supra. 


Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  In response to his timely NOD, provide the Veteran an SOC concerning his "downstream" claim for an initial rating higher than 10 percent for his low back disorder (low back pain with facet arthropathy).  Also advise him and his representative of how long they have to complete the steps necessary to perfect the appeal of this downstream claim to the Board, by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  If, and only if, he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

2.  Schedule appropriate VA compensation examinations for medical nexus opinions concerning the nature and etiology of the Veteran's bilateral foot disorder, including his tendonitis, vesicular tinea pedis, and onychomycosis, and concerning his anal disorder, including hemorrhoids, pruritus ani, and IBS.

In particular, have the examiner(s) provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that each disorder is related or attributable to the Veteran's military service or dates back to his service.

But specifically with regards to the claim of entitlement to service connection for a bilateral foot disorder, the examiner needs to specify whether the bilateral pes planus (flat feet) that was noted when the Veteran entered service, so as a 
pre-existing condition, is a congenital or developmental "defect" or "disease".  To assist in making this determination, consider that a "defect" generally is not subject to improvement or worsening, whereas a "disease" is.

If it is determined the pes planus is a "disease", then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it was aggravated during or by the Veteran's active military service beyond its natural progression.  If it instead is determined the pes planus is a "defect", then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) it was subject to a superimposed disease or injury during his military service that resulted in disability apart from this congenital or developmental defect.

Further, as concerning the Veteran's claim that he has tendonitis as a result of his military service or that incepted during his service, the examiner must consider that there were indications the Veteran had tendonitis during service and also since, which also are supported by his testimony that he has had it since service, so during the intervening years since the initial diagnosis of this condition during his service.  The examiner therefore needs to remain mindful of the diagnoses of this condition both during service and since and the Veteran's claim of having experienced continuity of symptomatology since his service, so in the interim, to establish the required linkage between his current diagnoses and those in service.  Moreover, the essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not treatment for these symptoms, so the examiner cannot cite the absence of treatment during or since service as reason, alone, for concluding the Veteran has not had continuous tendonitis since service.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (wherein the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records).

The foot examiner needs to additionally comment on the etiology of the Veteran's vesicular tinea pedis and onychomycosis, and specifically in terms of the likelihood (very likely, as likely as not, or unlikely) these conditions also are related or attributable to his military service or date back to his service, as he is alleging.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

Because the Veteran is competent to report the onset of his foot and anal symptoms in service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner(s) must specifically address his claims of bilateral foot and anal problems in service and during the many years since.  Dalton, 21 Vet. App. at 23.  That said, however, his lay testimony concerning this also must be considered in light of the medical and other evidence of record, and the Board eventually will have the responsibility of determining whether his lay testimony is not just competent, but also credible (a factual determination) to resultantly have probative value.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

To facilitate making these important determinations, it thus is essential that the designated examiner(s) review the evidence in the claims file, including a complete copy of this remand, for the pertinent medical and other history of these claimed disabilities.

The examiner(s) must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting or against the claims.

The Veteran is hereby advised that failure to report for this scheduled VA examination(s), without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate the claims of service connection for a bilateral foot disorder, including for tendonitis, vesicular tinea pedis, and onychomycosis, and for service connection for an anal disorder, including hemorrhoids, pruritus ani, and IBS, in light of all additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims. 


The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


